OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 40 William Street, Suite 100Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.40 William Street, Suite 100Wellesley, MA02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)New Century Portfolios By (Signature and Title)* /s/ Wayne M. Grzecki Wayne M. Grzecki, President Date August 3, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT New Century Portfolios New Century Capital Portfolio Ticker: NCCPX Proxy Voting Record: 7/1/09-6/30/10 Issuer Ticker Cusip Number SH Meeting Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 Elect Directors Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: borrowing money Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: making loans Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 To approve updating and standardizing the fund(s) fundamental policies regarding: Elimination of outdated fundamental policies not required by law Issuer Yes For For Vanguard 500 Index Fund-Investor VFINX 922908-108 7/2/2009 Shareholder proposal "that the board institute procedures to prevent holding investments in companies that, in the judgement of the board, substantially contribute to genocide or crimes against humanity, the most egregious violations of human rights." Security Holder Yes Against For Investment Company Institute N/A N/A 10/1/2009 Election of Governors Issuer Yes For For Investment Company Institute N/A N/A 10/1/2009 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2009. Issuer Yes For For Investment Company Institute N/A N/A 10/1/2009 Other Matters. Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/6/2009 Elect Directors Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/6/2009 To ratifyPricewaterhouseCoopers LLP as the company's independent registered public accountants for fiscal year 2010. Issuer Yes For For iShares DJ Transportation Average Index IYT 464287-D99 11/4/2009 Elect Directors Issuer Yes For For iShares DJ Transportation Average Index IYT 464287-192 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares DJ US Energy Sector Index IYE 464287-J00 11/4/2009 Elect Directors Issuer Yes For For iShares DJ US Energy Sector Index IYE 464287-796 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares MSCI EAFE Growth Index EFG 464288-S00 11/4/2009 Elect Directors Issuer Yes For For iShares MSCI EAFE Growth Index EFG 464288-885 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares MSCI EAFE Index EFA 464287-F77 11/4/2009 Elect Directors Issuer Yes For For iShares MSCI EAFE Index EFA 464287-465 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares MSCI EAFE Value Index EFV 464288-R99 11/4/2009 Elect Directors Issuer Yes For For iShares MSCI EAFE Value Index EFV 464288-877 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares MSCI Emerging Markets Index EEM 464287-E22 11/4/2009 Elect Directors Issuer Yes For For iShares MSCI Emerging Markets Index EEM 464287-234 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares Russell 1000 Growth Index IWF 464287-H22 11/4/2009 Elect Directors Issuer Yes For For iShares Russell 1000 Growth Index IWF 464287-614 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares Russell 1000 Value Index IWD 464287-H00 11/4/2009 Elect Directors Issuer Yes For For iShares Russell 1000 Value Index IWD 464287-598 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P 500 Growth Index IVW 464287-E66 11/4/2009 Elect Directors Issuer Yes For For iShares S&P 500 Growth Index IVW 464287-309 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P 500 Index IVV 464287-E00 11/4/2009 Elect Directors Issuer Yes For For iShares S&P 500 Index IVV 464287-200 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P 500 Index IVV 464287-200 11/4/2009 To approve a change in the classification of the fund's investment objective from a fundamental investment policy to a non-fundamental investment policy Issuer Yes For For iShares S&P 500 Value Index IVE 464287-F33 11/4/2009 Elect Directors Issuer Yes For For iShares S&P 500 Value Index IVE 464287-408 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P MidCap 400 Growth Index IJK 464287-H11 11/4/2009 Elect Directors Issuer Yes For For iShares S&P MidCap 400 Growth Index IJK 464287-606 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P MidCap 400 Value Index IJJ 464287-705 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P MidCap 400 Value Index IJJ 464287-I22 11/4/2009 Elect Directors Issuer Yes For For iShares S&P North American Natural Resources Sec Index IGE 464287-F00 11/4/2009 Elect Directors Issuer Yes For For iShares S&P North American Natural Resources Sec Index IGE 464287-374 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P North American Natural Resources Sec Index IGE 464287-374 11/4/2009 To approve a change in the classification of the fund's investment objective from a fundamental investment policy to a non-fundamental investment policy Issuer Yes For For iShares S&P SmallCap 600 Growth Index IJT 464287-J77 11/4/2009 Elect Directors Issuer Yes For For iShares S&P SmallCap 600 Growth Index IJT 464287-887 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For iShares S&P SmallCap 600 Growth Index IJT 464287-887 11/4/2009 To approve a change in the classification of the fund's investment objective from a fundamental investment policy to a non-fundamental investment policy Issuer Yes For For iShares S&P SmallCap 600 Value Index IJS 464287-J66 11/4/2009 Elect Directors Issuer Yes For For iShares S&P SmallCap 600 Value Index IJS 464287-879 11/4/2009 To approve a new investment advisory agreement between each company, on behalf of each of its funds, and Barclays Global Fund Advisors Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 Elect Directors Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To approve an agreement and plan of reorganization that provides for the reorganization of each fund. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Borrowing. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Issuance of senior securities. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Underwriting. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Investments in real estate or commodities. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Lending. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Industry concentration. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To update the funds' fundamental investment policies regarding: Approving the elimination of certain policies. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To approve a policy allowing capital research and management company ("CRMC") to appoint subsidiary advisers. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To approve amendments to the funds' investment advisory and service agreements with CRMC. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To approve a form of subsidiary agreement and appointment of subsidiary advisers for the funds. Issuer Yes For For Amcap Fund- Class A AMCPX 023375-108 11/24/2009 To consider a proposal submitted by shareholders of certain funds, all as more fully described in the proxy statement. Security Holder Yes Against For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 Elect Directors Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To approve an agreement and plan of reorganization that provides for the reorganization of each fund. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Borrowing. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Issuance of senior securities. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Underwriting. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Investments in real estate or commodities. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Lending. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Industry concentration. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To update the funds' fundamental investment policies regarding: Approving the elimination of certain policies. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To approve a policy allowing capital research and management company ("CRMC") to appoint subsidiary advisers. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To approve amendments to the funds' investment advisory and service agreements with CRMC. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To approve a form of subsidiary agreement and appointment of subsidiary advisers for the funds. Issuer Yes For For The Growth Fund of America - Class A AGTHX 399874-106 11/24/2009 To consider a proposal submitted by shareholders of certain funds, all as more fully described in the proxy statement. Security Holder Yes Against For Enzon Pharmaceuticals, Inc ENZN 293904-BBH 1/27/2010 Proposal to approve the sale ofEnzon's specialty pharmaceuticals business pursuant to the asset purchase agreement, by and between Klee Pharmaceuticals, Inc., Defiante Farmaceutica, S.A., and Sigma-Tau Finanziaria, S.P.A., on one hand, and Enzon Pharmaceuticals, Inc., on the other hand, dated as of November 9, 2009, as it may be amended from time to time. Issuer Yes For For Enzon Pharmaceuticals, Inc ENZN 293904-BBH 1/27/2010 Proposal to adjourn the special meeting to a later date to solicit additional proxies in favor of proposal 1 if there are insufficient votes to approve porposal 1 at the time of the special meeting. Issuer Yes For For Powershares Dynamic Biotech & Genome PBE 73935X-856 3/22/2010 Elect Directors Issuer Yes For For Powershares Dynamic Food & Beverage PBJ 73935X-849 3/22/2010 Elect Directors Issuer Yes For For Powershares Dynamic Pharmaceuticals PJP 73935X-799 3/22/2010 Elect Directors Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Elect Directors Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Ratification of the appointment of Ernst & Young LLP as independent auditors of the company for fiscal year 2010 Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Adoption of an amendment to the restated certificate of incorporation of the company (adopt majority voting for uncontested elections of directors) Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Adoption of amendments to the restated certificate of incorporation of the company (eliminate supermajority provisions) Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Adoption of amendments to the bylaws of the company (adopt majority voting for uncontested elections of directors) Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Adoption of an amendment to the bylawsof the company (eliminate supermajority provisions) Issuer Yes For For Life Technologies Corporation LIFE 53217V-BBH 4/29/2010 Adoption of the company's 2010 incentive compensation plan Issuer Yes For For Gilead Sciences, Inc. GILD 375558-BBH 5/11/2010 Elect Directors Issuer Yes For For Gilead Sciences, Inc. GILD 375558-BBH 5/11/2010 To ratify the selection of Ernst & Young LLP by the audit committee of the board of directors as the independent registered public accounting firm of Gilead for the fiscal year ending December 31, 2010. Issuer Yes For For Gilead Sciences, Inc. GILD 375558-BBH 5/11/2010 If properly presented at the meeting, to vote on a stockholder proposal requesting that the board take steps to adopt majority voting standards in Gilead's certificate of incorporation and by-laws. Security Holder Yes Against For Amgen Inc. AMGN 031162-BBH 5/12/2010 Elect Directors Issuer Yes For For Amgen Inc. AMGN 031162-BBH 5/12/2010 To ratify the selection of Ernst & Young LLP as our independent registered public accountants for the year ending December 31, 2010. Issuer Yes For For Amgen Inc. AMGN 031162-BBH 5/12/2010 Stockholder Proposal: Stockholder Proposal #1 (Shareholder action by written consent). Security Holder Yes Against For Amgen Inc. AMGN 031162-BBH 5/12/2010 Stockholder Proposal: Stockholder Proposal #2 (Equity retention policy). Security Holder Yes Against For Affymetrix, Inc. AFFX 00826T-BBH 5/14/2010 Elect Directors Issuer Yes For For Affymetrix, Inc. AFFX 00826T-BBH 5/14/2010 To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer Yes For For Affymetrix, Inc. AFFX 00826T-BBH 5/14/2010 To approve an amendment to our amended and restated 2000 equity incentive plan to increase the number of shares reserved for issuance under the plan by 4,500,000 shares. Issuer Yes For For Human Genome Sciences, Inc. HGSI 444903-BBH 5/20/2010 Elect Directors Issuer Yes For For Human Genome Sciences, Inc. HGSI 444903-BBH 5/20/2010 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer Yes For For QLT Inc. QLTI 746927-BBH 5/20/2010 Elect Directors Issuer Yes For For QLT Inc. QLTI 746927-BBH 5/20/2010 To approve the appointment of Deloitte & Touche LLP as independent auditors of the corporation for the ensuing year and to authorize the directors to fix the renumeration to be paid to the auditors. Issuer Yes For For Biogen Idec Inc. BIIB 09062X-BBH 6/9/2010 Elect Directors Issuer Yes For For Biogen Idec Inc. BIIB 09062X-BBH 6/9/2010 To ratify the selection of PricewaterhouseCoopers LLP as Biogen Idec's independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer Yes For For Biogen Idec Inc. BIIB 09062X-BBH 6/9/2010 To approve an amendment to the Biogen Idec Inc. 2006 non-employee directors equity plan to increase the number of shares available for issuance from 850,000 shares to 1,600,000 shares. Issuer Yes For For Janus Investment Fund
